DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if claim 21 should be directed to a method as in claim 19 or whether claim 21 should be dependent on claim 20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. US 2016/0030911. 
The Lang reference teaches polymerization of lower silanes to higher silanes (Para [0007]). The reference teaches that specific structures such as branched and linear forms of silanes can be obtained by targeting scission of Si-H bonds. Through recombination and chain growth of SiH2 radicals, branched polysilanes (i) can be obtained (See Para [0047]). This way the reference obtains linear or branched structures as desired. The reference further teaches isolation of ultrahigh-purity tetrasilane (Para [0088]). This is considered as almost 100w/w% tetrasilane. This is considered as the linear form since in this embodiment the scission of specific Si-H bonds to generate branched tetrasilane is not taught. This reads on the Si-containing film forming composition of the claim 19. Additionally, since this is ultrapure and there is no mention of halogens, this reads on the “approximately 0ppmw” limitation of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brausch et al. US 20120263639, in view of Kim et al. “Dehydrogenative Polymerization of hydrosilanes to Silicon Polymers”. 
Regarding claims 1-4, 6, 8 and 17, Brausch et al. teaches a method of polymerizing lower silanes into higher silanes (Abstract). The reference uses the dehydrogenation mechanism for polymerizing the silanes (Para [0001]). This removes H2 by breaking the Si-H bonds. The hydrogen is removed (Para [0031]). The reference broadly teaches the SinH2n+2 formula for linear or branched products where n>=2 (See Para [0014]). More specifically the reference teaches producing mixture of Silane compounds including n-Si4H10 (Para [0016]). The reference further teaches that although linear products are the main goal, branched silanes are also produced for example in the form of i-Si6H14 (Para [0017]). This suggests that the i-Si4H10 (branched structure) will be present even if it is in low amounts. The reference suggests that these secondary products are normally present in amounts of less than 10 wt.%. (Para [0017]). The lower silanes used by the reference based on availably are mono-, di- and tri- silanes (Para [0019]). The reference recognizes that only mono and di silanes will be gaseous (Para [0019]). This indicates that the trisilane will be liquid. Additionally, the reference teaches the heating of the lower di- and tri- silanes mixture to a temperature range of (See Para [0026]; 0-400°C). Therefore, the branched structure along with the linear structure will be formed. The reference uses a heterogeneous catalyst that is a metal oxide (Para [0008]). 
However, the reference of Brausch does not teach using a heterogeneous catalyst comprising a Group I-III metal or compound. 

At the time of filling it would have been obvious for a person of ordinary level of skill in the art to use the Red-Al catalyst of Kim in the process of Brausch in an effort to promote linear oligomers vs cyclic oligomers as taught by Kim.
A further difference is that the reference of Brausch does not teach the ratio of the linear (n) and branched (i) structures. However, this ratio is the result of heating the di and tri silanes to the claimed temperature. This is taught by the reference as discussed above. Therefore, the resultant mixture will have these ratios. Especially considering that the reference teaches that the branched structures are secondary products and will be in a lower amount (See Para [0017]).
nR4-n of the claim. 
Regarding claim 7, the difference between the invention of Brausch and that of the claim is that the reference of Brausch does not teach the ratio of the linear (n) and branched (i) structures. However, this ratio is the result of heating the di and tri silanes to the claimed temperature. This is taught by the reference as discussed above. Therefore, the resultant mixture will have these ratios. Especially considering that the reference teaches that the branched structures are secondary products and will be in a lower amount (See Para [0017]). The Kim reference teaches that the catalyst selectively shifts the generation of linear oligomers. 
Regarding claims 15 and 18, Brausch teaches distillation of the products for separation of desired higher silanes (Para [0033]). 
Regarding claims 16 and 19, Brausch teaches distillation of the products for separation of desired higher silanes (Para [0033]). A composition of only tetrasilane will read on the Si-containing firm forming composition. 

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 9-12 require a metal silylamide catalyst and claims 13-14 require a . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED T IQBAL/           Examiner, Art Unit 1736         
                                                                                                                                                                                    /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736